Citation Nr: 0725781	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  94-31 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection of a bilateral foot 
condition.  

2.  Entitlement to a clothing allowance.   

3.  Entitlement to an increased (compensable) disability 
rating for service-connected pseudofolliculitis barbae.  

4.  Entitlement to service connection of a low back 
disability.  
  
5. Entitlement to service connection of a sexually 
transmitted disease (claimed as gonorrhea).  

6.  Entitlement to service connection of depression.  

7.  Entitlement to service connection of a right hand 
disability.  

8.  Entitlement to total disability based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1982 until August 
1986.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from April 1994, July 1996, December 1997, 
February 1998 and December 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis. Missouri (the RO).   

Procedural History
  
Issues which were previously before the Board

In April 1991, the veteran filed an initial claim of 
entitlement to service connection of a bilateral foot 
condition.  In a June 1991 rating decision, the RO denied the 
veteran's claim.  The veteran did not initiate an appeal of 
the June 1991 rating decision.  

In December 1994 the veteran filed his request to reopen his 
previously denied claim of entitlement to service connection 
of his bilateral foot condition.   In February 1998, the RO 
denied the veteran's request to re-open the claim.   The 
veteran disagreed with the February 1998 rating decision and 
initiated his appeal.  The appeal was perfected by the timely 
submission of the veteran's substantive appeal in June 1999.  

In July 1996, the veteran filed an application for a clothing 
allowance.  
A July 1996 decision denied the veteran's claim.  His appeal 
was perfected by timely submission of a substantive appeal in 
March 1997.  

In July 1995, the RO received the veteran's claim of 
entitlement to service connection for psuedofolliculitis 
barbae (PFB).  An October 1995 rating decision granted 
service connection and a noncompensable disability rating was 
assigned.  

In October 1997, the RO received the veteran's claim of 
entitlement to an increased (compensable) disability rating.  
A December 1997 rating decision denied the veteran's claim.  
The veteran disagreed with the December 1997 rating decision 
and initiated this appeal.  The appeal was perfected by the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in February 1998.

In November 1993, the RO received the veteran's original 
claim of entitlement to service connection of a back 
condition.  An April 1994 rating decision denied the 
veteran's claim.  The veteran disagreed with the April 1994 
rating decision and initiated this appeal.  The appeal was 
perfected by the timely submission of the veteran's 
substantive appeal (VA Form 9) in August 1994. 

The issue of service connection for a back disability was 
previously before the Board in May 1997, at that time it was 
remanded to the RO for additional development.  That 
development was completed, and an October 1997 Supplemental 
Statement of the Case continued to deny the veteran's claim.  

In October 2003, all four issues were remanded to the agency 
of original jurisdiction for additional development.  That 
development has been completed. 
A September 2006 Supplemental Statement of the Case (SSOC) 
continued to deny the veteran's claims.  Cf. Stegall v. West, 
11 Vet. App. 268, 271 (1998) [where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].  Another SSOC was 
issued in March 2007.  The veteran's claims remained denied.  
The veteran's VA claims folder was returned to the Board for 
further appellate action.  

Issues contained in the December 2006 rating decision - 
disagreement expressed

In a December 2006 rating decision, the RO denied the 
veteran's claims of entitlement to service connection of scar 
of the left arm, facial rash claimed as secondary to 
radiation exposure, sexually transmitted disease (claimed as 
gonorrhea), depression, a right hand disability, entitlement 
to compensation under 38 U.S.C.A. § 1151 for a right eye 
disability and TDIU.   In December 2006, the veteran 
submitted additional argument which referenced his 
disagreement as to the denials of entitlement to service 
connection of sexually transmitted disease (claimed as 
gonorrhea), depression, a right hand disability and his 
entitlement to TDIU.  
See EF v. Derwinski, 1 Vet. App. 324, 326 (1991) [VA must 
liberally construe all documents filed by a claimant].  
Accordingly, the December 2006 letter serves as the veteran's 
Notice of Disagreement (NOD) as to these four issues.   

For the reasons set out below the Board has determined that 
additional development is required before it may proceed to a 
decision on the merits as to each of the eight issues 
referenced above.  These issues are all REMANDED to the 
Agency of Original Jurisdiction via the VA Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.



Issues not on appeal

As was alluded to above, in the December 2006 rating 
decision, the RO also denied the veteran's claims of 
entitlement to service connection of scar of the left arm, 
facial rash claimed as secondary to radiation exposure, and 
entitlement to compensation under 38 U.S.C.A. § 1151 for a 
right eye disability.   

To the Board's knowledge, the veteran's subsequent statements 
have not expressed disagreement with the denials of his 
claims of entitlement to service connection of scar of the 
left arm, facial rash claimed as secondary to radiation 
exposure and entitlement to compensation under 38 U.S.C.A. 
§ 1151 for a right eye disability.  These matters are 
therefore not in appellate status.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), 
the filing of a notice of disagreement initiates appellate 
review in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].

Over the course of the veteran's appeal the veteran has 
raised a variety of other matters, several of which do not 
even fall within the jurisdiction of the Board or even of VA 
(e.g., the veteran's request for a new social security 
number).  The Board has determined that the issues on appeal 
before it are those eight issues listed above, all of which 
are being remanded.  



	(CONTINUED ON NEXT PAGE)





REMAND

The veteran is seeking entitlement to a variety of VA 
benefits.  For the reasons set out immediately below, the 
Board has determined that this case must be remanded. 

1.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection of a bilateral foot 
condition.  

2.  Entitlement to a clothing allowance.   

3.  Entitlement to an increased (compensable) disability 
rating for service-connected pseudofolliculitis barbae.  

4.  Entitlement to service connection of a low back 
disability.  
  
With respect to the veteran's request to reopen his 
previously denied claims of entitlement to service connection 
of a bilateral foot disability, as well as the claims of 
entitlement to an increased (compensable) disability rating 
for PFB, service connection of a back condition and 
entitlement to a clothing allowance, a thorough review of the 
voluminous record on appeal fails to disclose and specific 
notification provided to the veteran under the Veterans 
Claims Assistance Act of 2000 (the VCAA).  Therefore, and in 
light of the other additional development required at this 
time, the Board has determined that these four claims must be 
remanded to provide proper notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).

PFB

The Board notes that during the pendency of this appeal the 
applicable rating criteria for the veteran's skin disability 
have been amended.   See 67 Fed. Reg. 49596 (July 31, 2002) 
[effective August 30, 2002].  

The veteran's claim has been readjudicated twice since the 
new criteria became effective, first in the September 2006 
Supplemental Statement of the Case (SSOC) and then in the 
March 2007 SSOC.  However, the veteran has not been informed 
of the revised rating criteria, nor is it clear that the RO 
has considered the current rating criteria in the first 
instance.  

In that regard, the Board notes that the service-connected 
disability has been rated under former Diagnostic Code 7814, 
Tinea Barbae.  See 38 C.F.R. § 4.118, Diagnostic Code 7814 
(2001).  This diagnostic code no longer exists.  

Therefore, this matter must be addressed by remand in order 
to provide the veteran with appropriate notice of the new 
criteria and to have the agency of original jurisdiction 
review the veteran's disability under the new schedular 
criteria.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Back disability

With respect to the claim of entitlement to service 
connection of a back disability, in Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002) the United States Court of 
Appeals for Veterans Claims held that where there is evidence 
of record satisfying the first two requirements for service 
connection (current disability and in-service disease or 
injury) but there was not of record competent medical 
evidence addressing the third requirement, medical nexus, VA 
errs in failing to obtain such a medical nexus opinion.

The evidence of record documents the veteran's ongoing 
treatment for lumbar strain, particularly in the wake of 
three post-service accidents.  Current disability is 
therefore indicated by the evidence of record.  

The veteran's service medical records have been obtained.  
Included in those records is the veteran's July 1986 
separation examination which indicates a muscle strain and 
"low back pain since 1982....occasional recurrence."  

The evidence of record does not include a competent medical 
opinion discussing the relationship, if any, between the 
veteran's in-service back pain and lumbar strain complaints 
and the current disability.  Based on this record, the Board 
has determined that a VA medical opinion is required.  See 
Charles, supra.  

5.  Entitlement to service connection of a sexually 
transmitted disease (claimed as gonorrhea).  

6.  Entitlement to service connection of depression.  

7.  Entitlement to service connection of a right hand 
disability.  

8.  Entitlement to TDIU.

As set out in detail in the Introduction above, the veteran 
has recently filed what is arguably a notice of disagreement 
concerning his claims of entitlement to service connection of 
a sexually transmitted disease, depression and a right hand 
disability and his entitlement to TDIU.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Appeals for Veterans Claims held that where a 
notice of disagreement is filed but a SOC has not been 
issued, the Board must remand the claim to the agency of 
original jurisdiction so that a SOC may be issued.  A remand 
for such action is now necessary.  

Accordingly, the case is REMANDED for the following action:

1. The RO must review the claims folder 
and ensure that all VCAA notice and duty 
to assist obligations have been satisfied.  
Specifically, the veteran should be 
provided a notice letter which delineates 
the information and evidence he is 
expected to submit, and the information or 
evidence that VA will obtain.  The veteran 
should also be asked to submit all 
pertinent information or evidence in his 
possession.  

2.  VBA must arrange for a review of the 
veteran's claims folder by an 
appropriately credentialed medical 
professional.  The reviewing professional 
should provide an opinion as to whether or 
not it is as least as likely as not that 
the veteran's current back strain is 
related to back strain noted in service or 
is more likely related to his post-service 
history of back injuries in 1988, 1992 and 
1994.  The opinion should be supported by 
reasons and bases.  If the reviewing 
professional determines that it is 
necessary, the veteran should be referred 
for an examination and/or diagnostic 
testing.  A copy of the resulting opinion 
should be associated with the veteran's VA 
claims folder.   

3.  VBA should then readjudicate the 
veteran's claim for an increased rating 
for his service-connected skin condition, 
considering both the current and the 
former rating criteria.  VBA should also 
readjudicate the veteran's claim of 
entitlement to service connection of a 
back disability.  If it is warranted by 
the evidentiary and procedural posture of 
the case, VBA should also readjudicate the 
veteran's request to reopen his previously 
denied claim of entitlement to service 
connection of a bilateral foot disability 
and claim of entitlement to a clothing 
allowance  If the decision remains 
unfavorable to the veteran, in whole or in 
part, a SSOC should be prepared.  The 
veteran should be provided with the SSOC, 
and an appropriate period of time should 
be allowed for response.
  
4.  VBA should issue a statement of the 
case (SOC) addressing the issues of 
entitlement to service connection of a 
sexually transmitted disease, entitlement 
to service connection of depression, 
entitlement to service connection of a 
right hand disability and entitlement to 
TDIU.  The veteran must be advised of his 
appellate rights.   

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



